863 F.2d 884
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sheila Lynn Craig ARNOLD, Defendant-Appellant.
No. 88-1290.
United States Court of Appeals, Sixth Circuit.
Dec. 2, 1988.

1
Before KEITH and KRUPANSKY, Circuit Judges and LAWRENCE P. ZATKOFF, District Judge.*

ORDER

2
Sheila Lynn Craig Arnold appeals a judgment of the district court which sentenced her to a term of one year of imprisonment and three years of probation in consequence of her convictions for wire fraud under 18 U.S.C. Sec. 1343 and conspiracy to commit that offense in violation of 18 U.S.C. Sec. 371.  Her court appointed attorney now moves for leave to withdraw as counsel.  In connection with that motion, he has also filed a brief pursuant to Anders v. California, 386 U.S. 738 (1986).  Upon examination of that brief and the record of defendant's trial, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In August 1987 defendant was charged with multiple counts of wire fraud in violation of 18 U.S.C. Sec. 1343 and conspiracy to commit that offense in violation of 18 U.S.C. Sec. 371.  After a four-day trial, a jury in the District Court for the Western District of Michigan found her guilty of single violations of each of those statutes for which she was sentenced to a term of one year imprisonment and three years probation.  She now challenges the validity of her conviction and punishment primarily on the ground that the jury's verdict was not supported by sufficient evidence.  Upon review of the record, however, the court concludes that that argument is without merit.


4
In order to prevail upon an allegation regarding the sufficiency of the evidence, defendant must demonstrate that the evidence adduced at trial, when viewed in the light most favorable to the prosecution, was so lacking that no rational trier of fact could have returned a verdict of guilty.   Jackson v. Virginia, 443 U.S. 307, 324 (1979).  The record, particularly the transcript of defendant's trial, discloses no violation of that standard in this case as the prosecution was able to present ample documentary and testimonial evidence from which a jury could conclude that defendant had both participated in a scheme to wrongfully purchase goods over the telephone by using illegally obtained credit card numbers and then actually accomplished the object of that scheme.  Accordingly, defendant's argument that there was insufficient evidence to support her convictions is without merit.


5
Furthermore, this court has reviewed the record of the proceedings culminating in the imposition of sentence and finds no error which would render the punishment imposed by the district court invalid.


6
Accordingly, the motion for leave to withdraw as counsel is hereby granted and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation